Citation Nr: 0104690	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  96-42 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral great 
toe disability.  

2.  Entitlement to service connection for receptive aphasia, 
on a direct basis and pursuant to 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000).  

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for degenerative joint disease and arthritis of 
multiple joints.  

4.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a back disability.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
chronic headache disability.  

6. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sinusitis.  



7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a respiratory 
disorder, including tuberculosis and a condition causing 
breathlessness.  

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, including a somatization disorder, 
psychogenic amnesia, a conversion reaction, a paranoid 
personality disorder, schizophrenia, anxiety, and an 
adjustment reaction to adult life.

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left hand and wrist disorder other than dislocation of the 
left thumb.

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hand and wrist disorder other than residuals of a 
fracture of the right ring finger.  

11.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder, including chronic gastritis, an 
ulcer, irritable bowel syndrome, and a condition causing 
diarrhea, bleeding, and vomiting of blood from the stomach.  

12.  Entitlement to an increased disability rating for acne 
and keloids of the back and shoulders, currently evaluated as 
10 percent disabling.  

13.  Entitlement to an increased disability rating for 
residuals of a fracture of the right ring finger, currently 
evaluated as 10 percent disabling.  

14.  Entitlement to a total disability rating based on 
individual unemployability.  




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from October 1976 to February 
1981.

This appeal arises from multiple rating actions of the 
Atlanta, Georgia, regional office (RO).  


REMAND

In a January 2001 letter, the Board of Veterans' Appeals 
(Board) advised the veteran that the Member of the Board who 
had heard his testimony during a video conference hearing 
conducted in August 1999 was no longer employed at the Board.  
In addition, the Board informed the veteran that the law 
requires that the Board Member who conducts a hearing on an 
appeal must also participate in any decision made on that 
appeal.  The veteran was given the option of having a hearing 


before another Member of the Board or, alternatively, of 
waiving his right to have his case decided by a Board Member 
who heard his testimony.  

In February 2001, the veteran responded that he desires 
another hearing before a member of the Board at the RO.  
Because the Board may not proceed with an adjudication of the 
veteran's claim without affording him an opportunity to 
present testimony at the requested hearing, a remand is 
required.  See 38 U.S.C.A. § 7107(b) (West 1991 & Supp. 
2000); 38 C.F.R. § 20.700(a) (2000).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The RO should schedule the veteran for a 
hearing before a Member of the Board at 
the RO.  

Thereafter, the case should be returned to the Board.  The 
veteran need take no further action until he is informed, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995); and 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to comply with governing 
adjudicative procedures.  By this remand, the Board intimates 
no opinion as to the ultimate outcome of this case.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




